Exhibit 99.1 Contact: Media Inquiries: Nancy Davies ph: 563-875-5995 Investor Inquiries: Curt Stoelting CEO ph: 630-573-7326 or Jody Taylor CFO ph: 630-573-7328 RC2 Updates Estimates of Recall-Related Costs Anticipates $4 million net charge in second quarter and $3 to $4 million net charge in the second half of 2007 Oak Brook, IL - July 26, 2007 - RC2 Corporation (NASDAQ:RCRC) today said that it is recovering high numbers of wooden railway toys voluntarily recalled on June 13, 2007.Due to the high levels of recovery and related toy replacement costs, the Company now expects to record a charge of approximately $4 million, net of tax, in the second quarter.This charge is based on the latest estimates of retailer inventory returns and consumer product replacement costs and updates the Company’s previous estimate of $1 million to $2 million.In addition, the Company currently anticipates incremental professional service fees, air freight, returns and replacement processing, marketing and promotional costs related to therecall totaling between $3 million and $4 million, net of tax, in the second half of 2007.
